DETAILED ACTION
The following is a FINAL office action upon examination of the application number 16/718383. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Claims 1, 8, and 15 have been amended. 
Claims 1, 3-8, 10-15, and 17-20 are pending in the application and have been examined on the merits discussed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 11-13, 15, 18, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0278813 (Yue); in view of US 2019/0295087 (Jia); in view of US 2021/0035121 (Neuweg); in view of US 10346869 (Ahmed).

As per claim 1, Yue teaches: a computer-implemented method comprising: obtaining, with at least one processor in a transaction service provider system in a transaction processing …retrieving historical transaction data associated with a plurality of users; determining a plurality of clustered classifications from the historical transaction data associated with the plurality of users [0007] The process of implementing the k-means clustering technique specifically comprises: [0008] (1) From N data objects, select any k objects as initial cluster centers. [0023] The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor)
identifying, with the at least one processor, a center point of each group based on the feature data; ([0006] Cluster analysis generally produces data object grouping in which similar data objects are clustered in a single category. A typical clustering method is the k-means clustering. The k-means clustering technique receives an input of k clusters and receives a database containing N data objects. The k-means clustering technique takes these N data objects and outputs them into the k clusters satisfying the least squares standard. Of the N data objects assigned to the k clusters, those data objects that are in the same cluster have greater similarity with each other and those data objects that are in different clusters have less similarity with each other. Generally, this type of cluster similarity can be computed using a "center object" (center of attraction) obtained from the mean of data objects in each cluster [0008] (1) From N data objects, select any k objects as initial cluster centers. [0009] (2) Using the mean of each cluster's objects (the center object), compute the distances from each object to these center objects, and re-divide the corresponding objects according to minimum distances.)
 … In situations where the value of N is a varying value, each time N varies during processing, e.g., the value of N increases by 1, there is a need to process the addition of one new data record, which requires that steps (1) through (4), as described above, be re-executed)
determining, with the at least one processor, for each user of the one or more users, a distance between the second feature data associated with the second time period after the first time period for that user of the one or more users and each center point of each group; ([Abstract] …retrieving historical transaction data associated with a plurality of users; determining a plurality of clustered classifications from the historical transaction data associated with the plurality of users; determining a clustered classification from the plurality of clustered classifications based on historical transaction data associated with the user [0006] Cluster analysis generally produces data object grouping in which similar data objects are clustered in a single category. A typical clustering method is the k-means clustering. The k-means clustering technique receives an input of k clusters and receives a database containing N data objects. The k-means clustering technique takes these N data objects and outputs them into the k clusters satisfying the least squares standard. Of the N data objects assigned to the k clusters, those data objects that are in the same cluster have greater similarity with each other and those data objects that are in different clusters have less similarity with each other. Generally, this type of cluster similarity can be computed using a "center object" (center of attraction) obtained from the mean of data objects in each cluster. [0009] (2) Using the mean of each cluster's objects (the center object), compute the distances from each object to these center objects, and re-divide the corresponding objects according to minimum distances [0012] … In situations where the value of N is a varying value, each time N varies during processing, e.g., the value of N increases by 1, there is a need to process the addition of one new data record)
assigning, with the at least one processor, each user of the one or more users to a group of the plurality of groups based on the distance between the second feature data for that user of the one or more users and each center point of each group; ([Abstract] …determining a clustered classification from the plurality of clustered classifications based on historical transaction data associated with the user [0009] (2) Using the mean of each cluster's objects (the center object), compute the distances from each object to these center objects, and re-divide the corresponding objects according to minimum distances.)
receiving, with the at least one processor, transaction data associated with a transaction between a merchant system in the transaction processing network and the one or more users; and ([Abstract] Determining a temporary transaction limit is disclosed, including: receiving a transaction request message, wherein the transaction request message includes a total transaction cost and identifying information associated with a user; determining that the total transaction cost is greater than a predetermined limit; retrieving historical transaction data associated with a plurality of users; determining a plurality of clustered classifications from the historical transaction data associated with the plurality of users; determining a clustered classification from the plurality of clustered classifications based on historical transaction data associated with the user; determining a dynamic quota corresponding to the clustered classification for the user using a predetermined mapping rule; and determining whether the transaction request message is approved based on comparing the total transaction cost to a temporary transaction limit, wherein the temporary transaction limit comprises a combination of the predetermined limit and the dynamic quota. [0029] A user can use device 102 to browse and select products to purchase from the e-commerce platform. Once a user has selected the one or more products that he or she would like to purchase at the e-commerce platform, the e-commerce platform can generate a transaction request message that includes information associated with the transaction including identifying information associated with the user and the total cost of the transaction (the total transaction cost). E-commerce platform server 106 is configured to send the transaction request message to transaction platform server 108)
modifying, with the at least one processor, during processing of the transaction in the transaction processing network, the transaction based on the … transactions of the one or more users, by automatically transmitting information associated with an account of the one or more users to a database to flag the account …, ([0025] …A higher limit can be given to users on the white list, and a lower limit can be given to users who are not on the white list. Then, a user's spending can be restricted based on an assessment of whether the user's proposed spending has exceeded the user's limit [0030] Transaction platform server 108 is configured to determine whether the transaction request message should be approved. Transaction platform server 108 is configured to determine whether the transaction total cost is greater than a predetermined limit associated with the user. In various embodiments, transaction platform server 108 is configured to retrieve historical transaction data associated with various users and analyze the retrieved data to determine clustered classifications. Transaction platform server 108 is configured to determine a clustered classification corresponding to the user using the historical transaction data associated with the user. Transaction platform server 108 is configured to determine a dynamic quota corresponding to the user based on the clustered classification corresponding to the user and a predetermined mapping rule. Transaction platform server 108 is configured to determine whether the transaction request message is approved based at least in part on comparing the total transaction cost to a combination of the predetermined limit and the dynamic quota. [0044] …To convert huge amounts of data into useful information, it is necessary first to collect the information efficiently. Database systems with full sets of functions have become the preferred tools for collecting data. Simply stated, data warehousing is collecting useful data from other systems and placing it in an integrated storage area. In some embodiments, a relational database with especially large capacity that has been processed and integrated and is used to store data needed by decision support systems, such as data being used in decision support or data analysis. Raw data can be structured, as for example data in a relational database)
automatically suspending the processing of the transaction in the transaction processing network by canceling the transaction between the merchant system and the one or more users, and ([0030] … Transaction platform server 108 is configured to determine a dynamic quota corresponding to the user based on the clustered classification corresponding to the user and a predetermined mapping rule. Transaction platform server 108 is configured to determine whether the transaction request message is approved based at least in part on comparing the total transaction cost to a combination of the predetermined limit and the dynamic quota. [0059] … If the total transaction cost is not greater than the sum of the predetermined limit and the dynamic quota, then the transaction associated with the transaction request message is approved. Otherwise, if the total transaction cost is greater than the sum of the predetermined limit and the dynamic quota, then the transaction associated with the transaction request message may not be approved. [0061] … if the total transaction cost that is associated with the transaction request message is $3,500, then that cost would be greater than the temporary limit of $3,000, and the transaction associated with the transaction request message would be denied).

Although not explicitly taught by Yue, Jia teaches: automatically suspending access of the account to the transaction service provider system in the transaction processing network … Responsive to detection of a fraudulent transaction, the e-commerce system can take any number of actions, including but not limited to, generating an alert, halting or terminating a transaction, cancelling a user account, flagging a transaction as fraudulent).
Further, in addition to Yue, Jia also teaches: at least one processor in a transaction service provider system in a transaction processing network ([0001] … consists of a shared pool of computing resources, such as computer networks, servers, storage, applications, and services, that can be rapidly provisioned to, among other things, serve webpages to users, and process user transactions)
receiving, with the at least one processor, transaction data associated with a transaction between a merchant system in the transaction processing network and the one or more users; and  ([0033] … Thusly, e-commerce platform 106 comes to have a body of historical usage data associated with each user. [0034] Vector generation component 116 subsequently retrieves the behavior data from database 112, and creates features from the data that reflect various usage statistics of the user [0052] As discussed above, e-commerce platform 106 may collect behavior data during any of purchase stage 206, free trial stage 208, or subscription stage 210 as shown in FIG. 2. Flowchart 700 of FIG. 7 shows a process for collecting such behavior data).
modifying, with the at least one processor, during processing of the transaction in the transaction processing network, the transaction based on the group of the plurality of groups to which the one or more users is assigned…, automatically suspending the processing of the transaction in the transaction processing network by canceling the transaction between the merchant system and the one or more users, and ([0037] Fraud detection component 114 is configured to generate a measure of similarity between the provided behavior vectors. If the provided behavior vectors are sufficiently dissimilar, as reflected in the measure of similarity, it is more likely that the current transaction is fraudulent, and fraud detection component 114 may flag the current transaction as fraudulent, and cancel the transaction. [0075] … the e-commerce system can take any number of actions, including but not limited to, generating an alert, halting or terminating a transaction)
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Yue with the aforementioned teachings of Jia with the motivation of addressing issues related to fraud and abuse in commerce (Jia [0005]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Jia to the system of Yue would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the detection of fraudulent transactions.
	
	
Although not explicitly taught by Yue, Neuweg teaches: modifying [a] transaction … by automatically transmitting information associated with an account of the one or more users to a database to flag the account as associated with fraudulent activity ([0003] … tracking the accounts, and efficiently updating databases with known fraudulent information [0036] …The account is then flagged as potentially fraudulent and Frank Wilson is informed that his information is being used to open an account. When Frank Wilson informs the financial institution 204 that he is not attempting to open an account, the account is locked. The information obtained by the application 202 may be sent to the authorities 206 along with the possible identity of the fraudster John Smith. Further, the information is then stored in a database associated with the application 202 for future comparisons of information).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Yue with the aforementioned teachings of Neuweg with the motivation of proactively monitoring fraudulent information across a plurality of accounts (Neuweg [0003]). Further, one of ordinary skill in the art would have 

	Although not explicitly taught by Yue, Ahmed teaches: detecting, with the at least one processor, based on a connection between the one or more users in a first group of the plurality of groups for the first time period to a second group of the plurality of groups for the second time period, a trend in transactions of the one or more users for use in real-time modification of the transaction to account for user movement across the first group and the second group; and (Col 2 ln 32-43 The contextual metaphor can correspond to a life event of a customer. That is, a change in an existing transaction pattern with respect to a given transaction type likely indicates a contextual metaphor that corresponds to a life event. Illustrating with a non-limiting example, regular deposits of a same amount on a same date every month to a same checking account is associated with a transaction pattern consistent with a customer is employed. A deviation from such transaction pattern (e.g., including absence of such deposits for one or more month) is associated with a contextual metaphor that the customer is no longer employed. Col 10 ln 60-Col 11 ln 15 the transaction is made at a time consistent with the first transaction pattern, or the transaction concerns a same amount as indicated by the first transaction pattern. (48) If a first deviation is determined at 310, at 330, the rewards management circuit 260 determines a first event associated with the customer based on the first deviation 330. Examples of the first event include, but not limited to, unemployment, relocation, marriage, home ownership, college, health conditions, failure to timely pay a mortgage payment, or the like. For a transaction type related to deposits (e.g., payroll), absence of transactions that follow the same transaction pattern indicates loss of employment. For a transaction type related to payments (e.g., loan payments, mortgage payments, child support, or the like), absence of transactions that follow the same transaction pattern indicates inadequate financial resources to meet parodic payment deadlines. (49) At 340, the rewards management circuit 260 determines rewards that correspond to the first event for the customer 101. With respect to each transaction type, a correspondence between possible events and resulting rewards is determined).
modifying, with the at least one processor, during processing of the transaction in the transaction processing network, the transaction based on the trend in the transactions of the one or more users, (Col 10 ln 60-Col 11 ln 15 the transaction is made at a time consistent with the first transaction pattern, or the transaction concerns a same amount as indicated by the first transaction pattern. (48) If a first deviation is determined at 310, at 330, the rewards management circuit 260 determines a first event associated with the customer based on the first deviation 330. Examples of the first event include, but not limited to, unemployment, relocation, marriage, home ownership, college, health conditions, failure to timely pay a mortgage payment, or the like. For a transaction type related to deposits (e.g., payroll), absence of transactions that follow the same transaction pattern indicates loss of employment. For a transaction type related to payments (e.g., loan payments, mortgage payments, child support, or the like), absence of transactions that follow the same transaction pattern indicates inadequate financial resources to meet parodic payment deadlines. (49) At 340, the rewards management circuit 260 determines rewards that correspond to the first event for the customer 101. With respect to each transaction type, a correspondence between possible events and resulting rewards is determined Col 14 ln 1-6 Each life event 815 listed in column 810 corresponds to set of one or more types of rewards 825 (for instance, listed in column 820). For example, loss of job corresponds to converting loan payments to interest-only payments, identifying bills that can be paid by reward points, identifying financial products to assist in finances, providing savings coupons for merchants, etc.).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Yue with the aforementioned teachings of Ahmed with the motivation of identifying products to assist a user based on identified patterns (Ahmed Col 14 ln 1-6). Further, one of ordinary skill in the art would have recognized that applying the teachings of Ahmed to the system of Yue would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the identification of trends in user transactions.

As per claim 4, Yue teaches: wherein segmenting the plurality of users into the plurality of groups based on the first feature data comprises applying k-means clustering to the first feature data ([0006] … A typical clustering method is the k-means clustering. The k-means clustering technique receives an input of k clusters and receives a database containing N data objects. The k-means clustering technique takes these N data objects and outputs them into the k clusters satisfying the least squares standard. Of the N data objects assigned to the k clusters, those data objects that are in the same cluster have greater similarity with each other and those data objects that are in different clusters have less similarity with each other).

As per claim 5, Yue teaches: wherein a number of segments into which the plurality of users is to be segmented is a predetermined number of segments. ([0007] The process of implementing the k-means clustering technique specifically comprises: [0008] (1) From N data objects, select any k objects as initial cluster centers. [0049] For example, three clustered classifications may be formed in accordance with the cluster results, where a first clustered classification is associated with high (e.g., the highest range of values for each measure), a second clustered classification associated with medium (e.g., the second highest range of values for each measure), and a third clustered classification associated with low (e.g., the lowest range of values for each measure). For example, clustering the historical transaction data may be performed using any appropriate clustering technique, including the k-means clustering technique).

As per claim 6, Yue teaches: wherein the first time period is a first year, and wherein the second time period is a second year ([0098] … For example, the time period may be selected to be at least, or to exceed, one month, two months, half a year, and the like…  [0155] … the third time period precedes the first time period)

As per claim 8, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies.

As per claim 11, this claim recites limitations substantially similar to those addressed by the rejection of claim 4, above; therefore, the same rejection applies.

As per claim 12, this claim recites limitations substantially similar to those addressed by the rejection of claim 5, above; therefore, the same rejection applies.

As per claim 13, this claim recites limitations substantially similar to those addressed by the rejection of claim 6, above; therefore, the same rejection applies.

As per claim 15, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies.

As per claim 18, this claim recites limitations substantially similar to those addressed by the rejection of claim 4, above; therefore, the same rejection applies.

As per claim 19, this claim recites limitations substantially similar to those addressed by the rejection of claim 6, above; therefore, the same rejection applies.

Claims 3, 10, and 17, are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0278813 (Yue); in view of US 2019/0295087 (Jia); in view of US 2021/0035121 (Neuweg); in further view of US 10346869 (Ahmed); in further view of 2017/0259177 (Aghdaie); in view of US 2012/0330714 (Malaviya).

As per claim 3, although not explicitly taught by Yue, Aghdaie teaches: an auto encoder neural network ([0050] Some non-limiting examples of machine learning algorithms that can be used to generate and update the parameter functions or prediction models can include supervised and non-supervised machine learning algorithms, including regression algorithms (such as, for example, Ordinary Least Squares Regression), instance-based algorithms (such as, for example, Learning Vector Quantization), decision tree algorithms (such as, for example, classification and regression trees), Bayesian algorithms (such as, for example, Naive Bayes), clustering algorithms (such as, for example, k-means clustering), association rule learning algorithms (such as, for example, Apriori algorithms), artificial neural network algorithms (such as, for example, Perceptron), deep learning algorithms (such as, for example, Deep Boltzmann Machine), dimensionality reduction algorithms (such as, for example, Principal Component Analysis), ensemble algorithms (such as, for example, Stacked Generalization), and/or other machine learning algorithms).


	Although not explicitly taught by Yue, Malaviya teaches: applying, with at  the least one processor, an auto encoder … to the first feature data to reduce a number of dimensions of the first feature data; and applying, with the at least one processor, the auto encoder … to the second feature data to reduce a number of dimension of the second feature data to a same number of dimension as the reduced first feature data ([0112] Since Fuzzy Clustering offers no boundaries on cluster size or cluster number, the system 20, such as step 130 (FIG. 6), evaluates the optimal association, by minimizing average cluster volume, while simultaneously maximizing cluster density. [0193] The quantile regression step 590 returns increasingly accurate parameter estimates as the sample size grows. Conversely, as the sample size decreases, the resultant parameter estimates may be returned with decreasing confidence, such as measured by standard error. Therefore, to ensure the accuracy of the results, the process may define a minimum tract mass threshold. For tracts that do not contain an adequate is number of properties 132 to exceed this threshold, the tracts may preferably be quasi-clustered 588 with neighboring tracts. [0194] The step of quasi-clustering 588 begins by first calculating the Euclidean distance between the representative member of the target cluster 412 and the representative members of all other clusters 412. A representative member is defined as a property 132 that holds mean levels for the measured attributes. [0200][0201]).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Yue with the aforementioned teachings of Malaviya with the motivation of ensuring accuracy of clustering results (Malaviya 

As per claim 10, this claim recites limitations substantially similar to those addressed by the rejection of claim 3, above; therefore, the same rejection applies.

As per claim 17, this claim recites limitations substantially similar to those addressed by the rejection of claim 3, above; therefore, the same rejection applies.

Claims 7, 14, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0278813 (Yue); in view of US 2019/0295087 (Jia); in view of US 2021/0035121 (Neuweg); in view of US 10346869 (Ahmed); in further view of US 2019/0147469 (Hu).

As per claim 7, although not explicitly taught by Yue, Hu teaches: wherein each of the first feature data and the second feature data include at least one of the following features: an amount of e- commerce transactions, an amount of restaurant transactions, an amount of apparel and/or accessories transactions, an amount of transactions associated with a predetermined geographic location, a number of transactions associated with a predetermined merchant, or any combination thereof ([0045] In some embodiments, by creating regional merchant clusters and normalizing the cluster labels for each merchant in these regional merchant clusters across different geographic regions, the disclosed system 200 can generate a new domain of independent variables in the different geographic location to predict consumer behavior pattern, which can increase the predictive power of customer behavior prediction models. By using such normalized regional merchant clusters, merchants and/or advertisers can find the appropriate target consumers and/or geographic regions for their local stores' promotion and advertisement. For example, it can be determined, using the disclosed subject matter, that supermarket A and restaurant B are highly correlated and have been grouped in one merchant cluster based on the local consumer transaction data. Such merchant clustering can indicate that customers are likely to visit and spend money at these merchants (i.e., supermarket A and restaurant B) together. In some embodiments, the merchants in same cluster can be encouraged to `cartelize` and/or form a merchant alliance).
One of ordinary skill in the art would have recognized that applying the teachings of Hu to the system of Yue would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of consumer transactions for an area.

As per claim 14, this claim recites limitations substantially similar to those addressed by the rejection of claim 7, above; therefore, the same rejection applies.

As per claim 20, this claim recites limitations substantially similar to those addressed by the rejection of claim 7, above; therefore, the same rejection applies.

Response to Arguments
Applicant's arguments filed 1228/2021 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 USC 103, Applicant argues that the art of record does not disclose detecting, with the at least one processor, based on a connection between the one or more users in a first group of the plurality of groups for the first time period to a second group of the plurality of groups for the second time period, a trend in transactions of the one or more users for use in real-time modification of the transaction to account for user movement across the first group and the second group.
Examiner respectfully disagrees. The Applicant’s arguments are directed to newly amended features; additional search has been conducted and the rejection has been updated to address said amendments. (see updated Claim Rejections - 35 USC § 103 above, now also relying on Ahmed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0184487 (Pandya) – discloses a system that adjusts peer group classifications representing changes in transaction activity. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683